Title: From Thomas Jefferson to Van Staphorst & Hubbard, 13 June 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia June 13. 1792.

 Your favor has been duly recieved, inclosing my account current of Feb. 28. balance in my favor ƒ3116–18s. since which I have Mr. Short’s acknolegement of the receipt of Ruston’s bill of Exchange on Paisley for £40. sterling, which he said he would immediately remit to you to receive the money and carry it to my credit. From this is to be deducted my order on you in favour of the Treasury of the U.S. Jan. 29. ƒ2511-7. Having occasion to place in London the sum of 1014. gilders I have drawn on you for that amount in favor of Mr. John Dobson merchant of that place. Not being advised by Mr. Short of any other draughts on you on my account, I have presumed myself safe in the one I make on you, and have only to desire that if any payment unknown to me should not have left enough in your hands to cover the draught in favor of Dobson, that you will still be so good as to honour it and I will take care to replace it on notice. I am with great esteem, Gentlemen Your most obedt. humble servt

Th: Jefferson

